DETAILED ACTION
This communication is in response to Applicant’s amendment filed on June 23, 2022. Claim 20 has been canceled, claims 1, 21, and 23-24 have been amended. Claims 1-19 and 21-24 are pending and are directed towards SECURE ACCESS TO SHARED DIGITAL CONTENT. Examiner acknowledges Applicant’s arguments and amendment to specification and claims, and therefore withdraws the previous objections to the specification and the claims, withdraws the 35 USC § 101 and 102 rejections. However, due to the change in scope of the claims in the amendment, a new rejection under 35 USC § 103 is presented herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on June 23, 2022 with respect to 35 U.S.C. 102 rejections have been fully considered but they are moot in view of the new grounds of rejections. Applicant’s argument has been addressed in the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-12 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mertens et al. US 2019/0207946 A1 (Hereinafter “Mertens”) in view of Matthews US 10,375,432 B1 

As per claim 1 Mertens teaches in a server configured to operate on a network (System 10 may be of varying types including […], a server, […], functionality implemented by system 10 may be distributed among multiple systems interconnected with one another over one or more networks. Mertens, para [0033]), a method for secured access to shared digital content, the method comprising: 
in response to a request from a first user to access one or more content items belonging to a second user (receiving, by an interactive assistant module, a request by a first user for access to a given resource controlled by a second user. Mertens, para [0018]), 
analyzing information about the first and second users with a machine learning algorithm to determine a relationship between the first user and the second user (determining, by the interactive assistant module, a trust level associated with the first user, wherein the level of trust is inferred by the interactive assistant module based on one or more attributes of a relationship between the first and second users; identifying, by the interactive assistant module, one or more criteria governing resources controlled by the second user that are accessible to other users associated with the trust level. Mertens, para [0018]) (Various machine learning techniques, such as embedding, etc., may then be employed by the interactive assistant module to determine, for instance, distances between the various feature vectors. These distances may then be used as characterizations of relationships between the corresponding users. Mertens, para [0006]); and 
granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship (providing, by the interactive assistant module, the first user access to the given resource in response to a determination that the request satisfies the one or more criteria. Mertens, para [0018]).
Mertens does not explicitly teach analyzing information with a neural network, wherein information about the first and second users includes whether the first user has access to a device of the second user or the second user has access to a device of the first user.
However, Matthews teaches analyzing information with a neural network (The media guidance application may generate a probabilistic model that estimates likelihoods using, as training data, respective degrees of interaction and creation times associated with the respective users that have either been granted or denied access rights to the second device. For example, the media guidance application may utilize machine learning and/or deep learning algorithms [which is specific neural network design] (e.g., regression, classification) to determine the likelihood. Matthews, Col. 12 lines 41-48), wherein information about the first and second users includes whether the first user has access to a device of the second user or the second user has access to a device of the first user (the first device of the first user may connect to an IP network that is associated with the second user or that a second device of the second user is connected to. For example, the first device may connect to a router owned by the second user in order to access the Internet [the first user has an access to the router that belong to the second user, and this information is used to determine a relationship between both users]. This connection may signify that the first user has previously interacted with the second user and thus, can be used to determine the relationship between the respective users. Matthews, Col. 2 lines 36-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Mertens in view of Matthews. One would be motivated to do so, to determine the relationship between the respective users using a well proven form of machine learning techniques (Matthews, Col. 2 lines 41-43).

As per claim 2, Mertens and Matthews teach the method of claim 1. wherein the information about the first and second user includes information relating to interactions between the first and second user with each other (A requesting user may gain membership in a given trust level of a controlling user by having a relationship with the controlling user that satisfies one or more criteria. These criteria may include having sufficient interactions with the controlling user. Mertens, para [0068]).

As per claim 3, Mertens and Matthews teach the method of claim 1. wherein the information about the first and second user includes information relating to interactions between the first or second user and one or more other users (the interactive assistant module may use different techniques to compare the relationship between the first and second users to relationships between the first user and others. For example, in some implementations, the interactive assistant module may form a plurality of feature vectors, with one feature vector representing attributes of the first user, another feature vector representing attributes of the second user, and one or more additional feature vectors that represent, respectively, one or more other users having relationships with the first user. Mertens, para [0058]).

As per claim 4, Mertens and Matthews teach the method of claim 1. wherein the information about the first and second user includes one or more user-defined data inputs (Voice action module 58 receives voice input directed to interactive assistant module 56 and coordinates the analysis of the voice input and performance of one or more actions for a user of the voice-enabled device 52. Mertens, para [0039]).

As per claim 5, Mertens and Matthews teach the method of claim 1. wherein the information about the first and second user includes information relating to the identity of the one or more content items (a feature vector may be formed based on features associated with (e.g., extracted from content data) the requesting user. Mertens, para [0006]).

As per claim 6, Mertens and Matthews teach the method of claim 1. wherein the information about the first and second user includes information relating to the ownership of the one or more content items (the interactive assistant module may assume that the first user should have similar access to resources controlled by the second user as other users who have similar relationships (i.e. relationships sharing one or more attributes) with the second user as the first user. Mertens, para [0004]).

As per claim 7, Mertens and Matthews teach the method of claim 1. wherein the information about the first and second user includes information relating to one or more familial relationships involving the first and/or second user (an explicit designation of a relationship between the first user and the contact (e.g., “spouse,” “sibling,” “parent,” “cousin,” “co-worker,” “friend,” “classmate,” “acquaintance,” etc.). Mertens, para [0058]) (an enumerated relationship classification (e.g., spouse, sibling, friend, acquaintance, co-worker, etc.). Mertens, para [0073]).

As per claim 8, Mertens and Matthews teach the method of claim 1. wherein the information about the first and second user includes information about a device associated with the one or more items of digital content, the first user, or the second user (the first user's current location (e.g., determined by a position coordinate sensor of first mobile phone 422A and/or another device of an ecosystem of devices operated by the first user). Mertens, para [0062]).

As per claim 9, Mertens and Matthews teach the method of claim 1. wherein the information about the first and second user includes location data relating to the first user, the second user, or a device associated with the one or more items of digital content, the first user, or the second user (the first user may request that the interactive assistant module provide one or more attributes of the second user's context, such as current location, status (e.g., social network status), and so forth. Mertens, para [0072]) (a geographic distance between the first and second users (e.g., between their current locations and/or between their home/work addresses). Mertens, para [0073]).

As per claim 11, Mertens and Matthews teach the method of claim 1. wherein the information about the first and second user includes information regarding to an account associated with the one or more items of digital content (data associated with the controlling user's social network profile, personal information of the controlling user, online accounts of the controlling user. Mertens, para [0007]) (suppose the requested resource is a document or other resource that contains or allows access to personal and/or confidential information about the second user, such as an address, social security number, account information, etc. In such a scenario, the interactive assistant module may classify the requested resource as high sensitivity because it satisfies one or more rules. Mertens, para [0078]).

As per claim 12, Mertens and Matthews teach the method of claim 1. wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship includes determining whether to grant or deny access according to one or more restrictions based on a category analysis (If the two distances are sufficiently similar, or if the first distance is less than the second distance (implying a closer relationship), the interactive assistant module may assume that it is permitted to provide the requesting user access to the requested resource. Mertens, para [0006]).

As per claim 23, Mertens teaches an apparatus for secured access to shared digital content, comprising:
a memory (Memory subsystem 18 used in storage subsystem 16 may include a number of memories including a main random-access memory (RAM) 28 for storage of instructions and data during program execution and a read only memory (ROM) 30 in which fixed instructions are stored. Mertens, para [0031]);
a processor coupled to the memory (at least one processor 12 that communicates with a number of peripheral devices via bus subsystem. Mertens, para [0027]);
computer readable instructions embodied in the memory and executable by the processor that, when executed by the processor, cause the apparatus to implement a method (software modules are generally executed by processor 12 alone or in combination with other processors. Mertens, para [0031]), the method comprising: 
in response to a request from a first user to access one or more content items belonging to a second user (receiving, by an interactive assistant module, a request by a first user for access to a given resource controlled by a second user. Mertens, para [0018]), 
analyzing information about the first and second users with a machine learning algorithm to determine a relationship between the first user and the second user (determining, by the interactive assistant module, a trust level associated with the first user, wherein the level of trust is inferred by the interactive assistant module based on one or more attributes of a relationship between the first and second users; identifying, by the interactive assistant module, one or more criteria governing resources controlled by the second user that are accessible to other users associated with the trust level. Mertens, para [0018]) (Various machine learning techniques, such as embedding, etc., may then be employed by the interactive assistant module to determine, for instance, distances between the various feature vectors. These distances may then be used as characterizations of relationships between the corresponding users. Mertens, para [0006]); and 
granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship (providing, by the interactive assistant module, the first user access to the given resource in response to a determination that the request satisfies the one or more criteria. Mertens, para [0018]).
Mertens does not explicitly teach analyzing information with a neural network, wherein information about the first and second users includes whether the first user has access to a device of the second user or the second user has access to a device of the first user.
However, Matthews teaches analyzing information with a neural network (The media guidance application may generate a probabilistic model that estimates likelihoods using, as training data, respective degrees of interaction and creation times associated with the respective users that have either been granted or denied access rights to the second device. For example, the media guidance application may utilize machine learning and/or deep learning algorithms [which is specific neural network design] (e.g., regression, classification) to determine the likelihood. Matthews, Col. 12 lines 41-48), wherein information about the first and second users includes whether the first user has access to a device of the second user or the second user has access to a device of the first user (the first device of the first user may connect to an IP network that is associated with the second user or that a second device of the second user is connected to. For example, the first device may connect to a router owned by the second user in order to access the Internet [the first user has an access to the router that belong to the second user, and this information is used to determine a relationship between both users]. This connection may signify that the first user has previously interacted with the second user and thus, can be used to determine the relationship between the respective users. Matthews, Col. 2 lines 36-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Mertens in view of Matthews. One would be motivated to do so, to determine the relationship between the respective users using a well proven form of machine learning techniques (Matthews, Col. 2 lines 41-43).

As per claim 24, Mertens teaches A non-transitory computer readable medium having computer readable instructions embodied therein, the computer readable instructions being executable by a processor and configured such that, when executed by the processor, execution of the instructions causes the processor to implement a method (a non-transitory computer readable storage medium storing instructions executable by a processor to perform a method. Mertens, para [0034]), the method comprising:
in response to a request from a first user to access one or more content items belonging to a second user (receiving, by an interactive assistant module, a request by a first user for access to a given resource controlled by a second user. Mertens, para [0018]), 
analyzing information about the first and second users with a machine learning algorithm to determine a relationship between the first user and the second user (determining, by the interactive assistant module, a trust level associated with the first user, wherein the level of trust is inferred by the interactive assistant module based on one or more attributes of a relationship between the first and second users; identifying, by the interactive assistant module, one or more criteria governing resources controlled by the second user that are accessible to other users associated with the trust level. Mertens, para [0018]) (Various machine learning techniques, such as embedding, etc., may then be employed by the interactive assistant module to determine, for instance, distances between the various feature vectors. These distances may then be used as characterizations of relationships between the corresponding users. Mertens, para [0006]); and 
granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship (providing, by the interactive assistant module, the first user access to the given resource in response to a determination that the request satisfies the one or more criteria. Mertens, para [0018]).
Mertens does not explicitly teach analyzing information with a neural network, wherein information about the first and second users includes whether the first user has access to a device of the second user or the second user has access to a device of the first user.
However, Matthews teaches analyzing information with a neural network (The media guidance application may generate a probabilistic model that estimates likelihoods using, as training data, respective degrees of interaction and creation times associated with the respective users that have either been granted or denied access rights to the second device. For example, the media guidance application may utilize machine learning and/or deep learning algorithms [which is specific neural network design] (e.g., regression, classification) to determine the likelihood. Matthews, Col. 12 lines 41-48), wherein information about the first and second users includes whether the first user has access to a device of the second user or the second user has access to a device of the first user (the first device of the first user may connect to an IP network that is associated with the second user or that a second device of the second user is connected to. For example, the first device may connect to a router owned by the second user in order to access the Internet [the first user has an access to the router that belong to the second user, and this information is used to determine a relationship between both users]. This connection may signify that the first user has previously interacted with the second user and thus, can be used to determine the relationship between the respective users. Matthews, Col. 2 lines 36-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Mertens in view of Matthews. One would be motivated to do so, to determine the relationship between the respective users using a well proven form of machine learning techniques (Matthews, Col. 2 lines 41-43).

Claims 10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mertens et al. US 2019/0207946 A1 (Hereinafter “Mertens”) in view of Matthews US 10,375,432 B1 and further in view of Ramanathan US 2015/0020151 A1 (hereinafter “Ramanathan”).

As per claim 10, Mertens and Matthews teach the method of claim 1. Mertens does not explicitly teach wherein the information about the first and second user includes information relating to an amount of time spent interacting with the one or more items of digital content.
However, Ramanathan teaches wherein the information about the first and second user includes information relating to an amount of time spent interacting with the one or more items of digital content (The publisher may view via the dashboard or reports the identity of users who accessed the digital content, the date and time of access, the number of times accessed, the length of time of access, the device id or device information (IP address, MAC Id, host name, etc.) from which the content was accessed. Ramanathan, para [0100]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Mertens in view of Ramanathan’s teachings. One would be motivated to do so, to control sharing of a content based on specific criteria. 

As per claim 14, Mertens and Matthews teach the method of claim 1. Mertens does not explicitly teach wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship includes determining whether to grant or deny access according to a time of day.
However, Ramanathan teaches wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship includes determining whether to grant or deny access according to a time of day (A dynamic expiration rule 342 may comprise any identification, specification or description of temporal conditions or constraints. The dynamic expiration rule may comprise a predetermined number of days at which access to the digital content expires. The dynamic expiration rule may comprise a scheduled date and/or time at which access to the digital content expires. The dynamic expiration rule may comprise a time period between which access to the digital content is allowed and when not within that time period access is not allowed. Ramanathan, para [0103])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Mertens in view of Ramanathan’s teachings. One would be motivated to do so, to control sharing of a content based on specific criteria such as time. 

As per claim 15, Mertens and Matthews teach the method of claim 1. Mertens does not explicitly teach wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship includes determining whether to grant or deny access according to a number of users currently accessing the one or more content items.
However, Ramanathan teaches wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship includes determining whether to grant or deny access according to a number of users currently accessing the one or more content items (limiting access to users or user devices based on a number of concurrent users or user devices accessing the digital content, amongst others. Ramanathan, para [0107]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Mertens in view of Ramanathan’s teachings. One would be motivated to do so, to control sharing of a content based on specific criteria such as number of users currently accessing the content.

As per claim 16, Mertens and Matthews teach the method of claim 1. Mertens does not explicitly teach wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship includes determining whether to grant or deny access according to a number of times the one or more content items have been accessed.
However, Ramanathan teaches wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship includes determining whether to grant or deny access according to a number of times the one or more content items have been accessed (The dynamic expiration rule may comprise a predetermined number of accesses at which access to the digital content expires. Ramanathan, para [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Mertens in view of Ramanathan’s teachings. One would be motivated to do so, to control sharing of a content based on specific criteria such as number of access. 

As per claim 17, Mertens and Matthews teach the method of claim 1. Mertens does not explicitly teach wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship includes determining whether to grant or deny access according to a number of times the one or more content items have been accessed by users other than the second user.
However, Ramanathan teaches wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship includes determining whether to grant or deny access according to a number of times the one or more content items have been accessed by users other than the second user (the expiration can be based on a number of times a particular user accesses the digital content. In some implementations, the expiration can be based on a number of times the digital content has been accessed, regardless of which users accessed the digital content. In some embodiments, the expiration can be based on a number of times the digital content has been accessed by unique users and/or user devices. Ramanathan, para [0089])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Mertens in view of Ramanathan’s teachings. One would be motivated to do so, to control sharing of a content based on specific criteria such as number of access by a specific user. 

As per claim 18, Mertens and Matthews teach the method of claim 1. Mertens does not explicitly teach wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship includes determining whether to grant or deny access according to a number of times the one or more content items have been accessed by the first user.
However, Ramanathan teaches wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship includes determining whether to grant or deny access according to a number of times the one or more content items have been accessed by the first user (the expiration can be based on a number of times a particular user accesses the digital content. In some implementations, the expiration can be based on a number of times the digital content has been accessed, regardless of which users accessed the digital content. In some embodiments, the expiration can be based on a number of times the digital content has been accessed by unique users and/or user devices. Ramanathan, para [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Mertens in view of Ramanathan’s teachings. One would be motivated to do so, to control sharing of a content based on specific criteria such as number of access by a specific user. 

As per claim 19, Mertens and Matthews teach the method of claim 1. Mertens does not explicitly teach wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship includes determining whether to grant or deny access according to a number of other users to whom the second user is currently granting access to content items belonging to the second user.
However, Ramanathan teaches wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship includes determining whether to grant or deny access according to a number of other users to whom the second user is currently granting access to content items belonging to the second user (limiting access to users or user devices based on a number of concurrent users or user devices accessing the digital content, amongst others […] the policy/rule engine 335 dynamically monitors the digital content as well as the users or user devices accessing the digital content to ensure that the rules or polices are continually being implemented. In some embodiments, the policy/rule engine 335 can send a command to the trusted view engine causing the trusted view engine to stop providing one or more users or user devices access to the digital content responsive to determining that a rule or policy is triggered. Ramanathan, para [0107]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Mertens in view of Ramanathan’s teachings. One would be motivated to do so, to control sharing of a content based on specific criteria. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mertens et al. US 2019/0207946 A1 (Hereinafter “Mertens”) in view of Matthews US 10,375,432 B1 and further in view of Walsh et al. US 2011/0113098 A1 (hereinafter “Walsh”).

As per claim 13, Mertens and Matthews teach the method of claim 1. Mertens does not explicitly teach wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship includes determining whether to grant or deny access according to whether the first user can demonstrate possession of shared knowledge between lender and borrower that is not user defined.
However, Walsh teaches wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship includes determining whether to grant or deny access according to whether the first user can demonstrate possession of shared knowledge between lender and borrower that is not user defined (the target user may provide that other knowledge bases may be consulted based on certain contingencies, such as a particular second user completely failing to demonstrate knowledge of information about the target user. As further example, a target user may provide that a second user answer questions about pseudo target users before answering questions about the target user. Walsh, para [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Mertens in view of Walsh’s teachings. One would be motivated to do so, to verify if the user has a relationship that would be required to share the content. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mertens et al. US 2019/0207946 A1 (Hereinafter “Mertens”) in view of Matthews US 10,375,432 B1 and further in view of Day et al. US 2008/0109910 A1 (hereinafter “Day”) and further in view of Gill et al. US 9,460,461 B1 (hereinafter “Gill”).

As per claim 21, Mertens and Matthews teach the method of claim 1. Mertens does not explicitly teach wherein the one or more content items include one or more computer applications, the method further comprising; transferring availability of a computer application owned by the second user to the first user from the second user for a limited period of time before the first user navigates a device to a catalog screen for virtual assets for computer applications automatically presenting to the user a filtered catalog of purchasable virtual assets that are available to the user for the selected application. wherein the filtered catalog of purchasable virtual assets is filtered according to information about the first user and/or information about one or more computer applications associated with the first user wherein the filtered listing of applications for which purchasable virtual assets includes the computer application owned by the second user
However, Day teaches transferring availability of a computer application owned by the second user to the first user from the second user for a limited period of time (The owner of one or more pieces of content (songs in the music example) may load the one or more pieces content (items) into the system (and form a collection of items) so that each item may be borrowed using the borrowing system. The owner may optionally, for each item, set a visibility setting and/or a sharing status wherein a visible setting means that the particular item is available for borrowing and a not visible setting means that the particular item is not available for sharing until the visibility status is changed. The sharing process will indicate each item's sharing status with a particular user or group of users. Day, para [0024]) Examiner notes loading the content for borrowing constitutes transferring availability, as the friends now have the music collection available to them (Once an invitation to share has been sent to a group of potential borrowers, the first one to accept can "check out" an item for a certain period of time or number of plays [limited period of time], and at the end of the loan the item is returned to the lender's collection. Day, para [0015]) before the first user navigates a device to a catalog screen for virtual assets for computer applications, wherein the filtered listing of applications for which purchasable virtual assets includes the computer application owned by the second user (The method may also include the ability to view a collection 60 of the owner. For each item (62), the visibility and sharing settings for the item (64, 66) is shown to the owner who can also view each item in his/her collection (68). Day, para [0025]) Examiner notes wherein the viewing of the collection, i.e. the navigating to the catalogue screen, necessarily occurs after the owner, i.e. the second user, has loaded pieces of content available for borrowing in the first place).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Mertens in view of Day’s teachings. One would be motivated to do so, to allow users to borrow contents.
Mertens and Day do not explicitly teach automatically presenting to the user a filtered catalog of purchasable virtual assets that are available to the user for the selected application, wherein the filtered catalog of purchasable virtual assets is filtered according to information about the first user and/or information about one or more computer applications associated with the first user. 
However, Gill teaches automatically presenting to the user a filtered catalog of purchasable virtual assets that are available to the user for the selected application, wherein the filtered catalog of purchasable virtual assets is filtered according to information about the first user and/or information about one or more computer applications associated with the first user (“The embodiment illustrated by FIG. 2 includes metric-based [filtered] purchase recommendations 233. The system may provide the user with information indicating that certain other applications or application-related content [purchasable virtual assets] may be of interest to the user, based at least in part on [filtered] metric data associated with those other applications or application-related content [user information and applicant information]. For example, the Angry Squirrels page [selected application by virtue of being on the page, see FIG. 2] is supplemented with information indicating that the most used downloadable content [purchasable virtual assets] related to the Angry Squirrels application [the application] is the "Squirrels Map Pack 1" while the second most used downloadable content related to the Angry Squirrels application is the "Squirrels Antarctic Pack" 233. The system also presents the user with information indicating that the most used application which is related to Angry Squirrels is Angry Squirrels HD. Gill, col. 9 line 51-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Mertens in view of Gill’s teachings. One would be motivated to do so, to enhance the flexibility of the system.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mertens et al. US 2019/0207946 A1 (Hereinafter “Mertens”) in view of Matthews US 10,375,432 B1 and further in view of Dolling US 2009/0216859 A1 (hereinafter “Dolling”) 

As per claim 22, Mertens and Matthews teach the method of claim 1. Mertens does not explicitly teach wherein the request is a request from the first user to join a group that the second user belongs to, wherein the one or more content items belong to the group.
However, Dolling teaches wherein the request is a request from the first user to join a group that the second user belongs to, wherein the one or more content items belong to the group (The logic above will continue to be followed as more users join, more groups are formed by individual users and more relationships are built. Consider the following point in time when there are a total of 5 users. The diagrams as shown in FIGS. 5A-5E illustrate the relationships and groups established by each user (A, B, C, D, and E). Dolling, para [0059]) (the FBGR may be used to determine which files a particular user can access. The owner, group, and trust fields that are associated with each file are used. Dolling, para [0060]) (User A has posted the same file to two different groups at different trust levels for each group. This would be considered as two different files for the purposes of sharing. In one embodiment, these two different files may correspond to two different resource (or content) handles, while both handles pointing to the same physical file stored. Likewise, User A could have posted the same file with the same trust level to multiple groups. Dolling, para [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Mertens in view of Dolling’s teachings. One would be motivated to do so, to enable users of joining groups and accessing contents shared by the groups.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492